Citation Nr: 0431032	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  There is no medical evidence of diagnosis of PTSD.  

3.  The veteran did not develop hypertension within one year 
after service.  

4.  There is no medical evidence establishing that 
hypertension is related to service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was neither incurred in 
nor aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).

2.  Hypertension was neither incurred in nor aggravated by 
active military service, nor is presumed to be related to 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110,1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  The veteran filed his claim 
for service connection for PTSD in October 2001.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).  

The veteran asserts that he developed PTSD as a result of 
service.  He maintains that while serving in Germany he 
became emotionally distraught upon learning that his sister 
had drowned and that he was not allowed to attend her 
funeral.  See PTSD Questionnaire.  

Although the veteran maintains that he is entitled to service 
connection for PTSD, there is no medical evidence of a 
diagnosis for the disorder.  The record includes numerous VA 
medical records dating from 1976 to 2004, but none of these 
documents reference or reflect a diagnosis of PTSD.  The 
Board notes that VA informed the veteran that a PTSD 
diagnosis is required to substantiate the claim; however, no 
such evidence has been submitted.  

In the absence of diagnosis of PTSD, service connection for 
PTSD is not warranted.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim."  (Citation omitted; 
emphasis in original.).  In this regard, the Board notes that 
the veteran, as a layperson, is not qualified to furnish 
medical diagnoses.  38 C.F.R. § 3.159(a)(1); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   

Thus, the claim for service connection for PTSD fails on the 
basis that all three elements required for such a showing 
under 38 C.F.R. § 3.304(f), have not been met.  The veteran 
does not have PTSD, and the preponderance of the evidence is 
therefore against his claim.  The appeal must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Hypertension 

The veteran asserts service connection for hypertension on a 
direct basis and as a result of PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Certain diseases, 
including hypertension, may be presumed incurred in service 
if shown to have manifested to a compensable degree within 
one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003)

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

Service medical records are negative for complaints, 
findings, or diagnosis of elevated blood pressure readings or 
hypertension.  

The report of a VA examination dated in August 1998 is the 
first medical showing of hypertension.  At that time the 
veteran's blood pressure was 190/108.  It was noted that the 
veteran had hypertension and was under treatment for the 
disorder.  There is no indication of the onset of the 
disorder.  Subsequent medical records reflect treatment for 
hypertension, but there are no medical records linking the 
disorder to service.  

The medical evidence establishes a diagnosis of hypertension 
in 1998, many years after the veteran separated from service 
and service connection for the disorder is not warranted on a 
presumptive basis.  In addition, service connection for 
hypertension is not warranted on a direct basis in that there 
is no competent medical evidence linking the disorder to 
service.  As noted above, he is not competent to provide a 
medical diagnoses or a nexus to service.  38 C.F.R. 
§ 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As to the veteran's claim that he developed hypertension as a 
result of his PTSD, the Board finds that the claim is not 
valid.  As discussed above, service connection for PTSD has 
not been established.  Therefore, service connection for 
hypertension as secondary to PTSD fails as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

For these reasons, the claim for service connection for 
hypertension must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55057 
(1991).  

II.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  38 U.S.C.A. § 5100 
to 5107 (West 2002)) 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims for 
PTSD and hypertension have proceeded in accordance with the 
law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  

In letters dated in January 2002 and March 2002, VA informed 
the veteran of the requirements of the VCAA.  The Board finds 
that the information provided to the appellant specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that he was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of VA and 
the appellant in obtaining evidence.  As to the PTSD claim 
the January 2002 informed the veteran of the evidence 
necessary to substantiate the claim must show a current 
diagnosis of the disorder.  As to the hypertension claim, the 
March 2002 letter informed the veteran (1) that evidence must 
show that the disorder began in or was associated with, or 
made worse by an incident of service, or (2) the veteran must 
be service connected for PTSD and have evidence suggesting a 
connection between the PTSD and the claimed disorder, or 
competent medical evidence asserting the existence of a 
medical causation.  The veteran was also informed that VA 
would obtain any information or evidence that he told it 
about, and the appellant was asked to provide information 
regarding treatment at VA facilities that the RO had not 
previously considered and provide any private medical records 
that would support his claim by signing an enclosed release 
form or obtain the records himself and send them to VA.  In 
light of the foregoing, VA has satisfactorily informed the 
veteran of the evidence necessary to substantiate his claim. 

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letters of January 2002 and 
March 2002 asked to provide any medical evidence showing that 
he had medical diagnosis of PTSD and that he had medical 
evidence linking his hypertension to service or a service-
connected disability, PTSD in this case.  He was asked to 
send information describing additional evidence or evidence 
or the evidence to itself to VA.  He was informed that VA 
wanted to give him a chance to tell VA about any additional 
evidence he knows about that may help his claim.  He was also 
asked to send VA the evidence it needs.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  In light of the fact there is 
no current diagnosis of PTSD, and the medical evidence does 
not suggest or show that the veteran's hypertension is 
related to service or a service-connected disability, VA 
examinations in this matter are not required.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained medical records identified by the 
veteran.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

The Board notes that the RO has not provided the appellant 
citation to the regulations implementing the VCAA.  However, 
there is no prejudice to the veteran in the Board's reference 
to the implementing regulations, because they merely restate 
the requirements of the VCAA and do not provide additional 
substantive protections or requirements.  See Bernard v. 
Brown,  4 Vet. App. 384, 393-394 (1993), citing VAOPGCPREC 
16-92, at 7-9.




ORDER

Service connection for PTSD is denied. 

Service connection for hypertension is denied.  



	                        
____________________________________________
	MAJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



